ON REMAND
PER CURIAM.
Appellant was convicted of robbery and felony murder in the second degree. On appeal this court reversed the judgment of guilt for second degree murder on the basis that the victim of the murder was one of the coperpetrators of the underlying felony. Wright v. State, 344 So.2d 1334 (Fla.2d DCA 1977). Upon petition for certiorari, the supreme court concluded that the second degree felony murder statute does not preclude prosecution where the victim was a coperpetrator of the underlying felony. The supreme court therefore quashed that portion of our decision which reversed the. judgment of guilt for second degree murder and remanded with instructions to affirm that judgment and sentence and reconsider the judgment and sentence for robbery. State v. Wright, 379 So.2d 96 (Fla.1979), rehearing denied, Feb. 14, 1980.
Accordingly, the judgment and sentence for second degree murder is hereby affirmed. However, since the robbery was the underlying felony for the second degree murder conviction, we hereby vacate the judgment and sentence for robbery pursuant to the authority of State v. Pinder, 375 So.2d 836 (Fla.1979).
GRIMES, C. J., and HOBSON and SCHEB, JJ., concur.